Citation Nr: 0623457	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  04-28 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for right femoral neck 
fracture, healing, currently evaluated as 30 percent 
disabling.

2.  Entitlement to service connection for cervical spine 
condition.

3.  Entitlement to service connection for right foot 
condition.

4.  Entitlement to service connection for bursitis, left 
thigh.

5.  Entitlement to service connection for lumbar fracture.

6.  Entitlement to separate evaluation for bursitis, right 
thigh as secondary to service-connected right femoral neck 
fracture.

7.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
nervous disorder, including depression as secondary to 
service-connected right femoral neck fracture.

REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Chisick, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 2001 to November 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2003 and February 2006 
rating decisions of the San Juan, Puerto Rico Regional Office 
(RO) of the Department of Veterans Affairs (VA).

Although the veteran's depression claim has been certified to 
the Board as an original claim for service connection, the 
record indicates that service connection for a generalized 
nervous disorder was denied by rating decision dated in 
September 2002 and not appealed.  However, because the 
veteran is seeking service connection for a nervous disorder, 
the submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of this 
petition to reopen the claim. See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 
171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  

Because the veteran has not been apprised of the requirement 
to submit new and material evidence, the petition to reopen 
the claim will be REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC, and the claim 
thereafter readjudicated in accordance with applicable law. 




FINDINGS OF FACT

1.  The veteran's right femoral neck fracture, is manifested 
by antalgic gait; constant right hip pain with decreased 
ambulation; flexion of 100 degrees, extension of 15 degrees, 
internal rotation of 20 degrees, and external rotation of 35 
degrees, all additionally limited by pain, but not by 
fatigue, weakness, lack of endurance, or incoordination; no 
significant degenerative joint disease at the coxo-femoral 
joint; surgical hardware in place; and trochanteric and 
ischial bursitis.

2.  The record contains no evidence of a current cervical 
spine condition.

3.  The record contains no evidence of a current right foot 
condition.

4.  The record contains no evidence of current bursitis, left 
thigh.

5.  The record contains no evidence of a current lumbar 
fracture.

6.  The veteran's current bursitis, right thigh, is part of 
the symptomatology of her service-connected right femoral 
neck fracture, healing.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
right femoral neck fracture, healing, have not been met.  
38 U.S.C.A. §§  1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.7, 4.71a Diagnostic Code (DC) 5255.

2.  The criteria for the establishment of service connection 
for a cervical spine condition are not met.  38 U.S.C.A. §§ 
1110, 1111, 1112, 1153, 1154 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.306 (2005).

3.  The criteria for the establishment of service connection 
for a right foot condition are not met.  38 U.S.C.A. §§ 1110, 
1111, 1112, 1153, 1154 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.306 (2005).

4.  The criteria for the establishment of service connection 
for bursitis, left thigh are not met.  38 U.S.C.A. §§ 1110, 
1111, 1112, 1153, 1154 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.306 (2005).

5.  The criteria for the establishment of service connection 
for a lumbar fracture are not met.  38 U.S.C.A. §§ 1110, 
1111, 1112, 1153, 1154 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.306 (2005).

6.  The criteria for the establishment of service connection 
for bursitis, right thigh, as secondary to service-connected 
right femoral neck fracture are not met.  38 U.S.C.A. §§ 
1110, 1111, 1112, 1153, 1154 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.306, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA must apprise the veteran of the evidence needed to 
substantiate a claim for benefits, and further allocate the 
responsibility for obtaining such evidence.  Additionally, VA 
must advise the veteran to submit any evidence that pertains 
to a claim.  The law further provides that VA will make 
reasonable efforts to assist a veteran in obtaining the 
evidence necessary to substantiate a claim for a benefit 
under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (2002).  
Notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a veteran before the initial unfavorable agency 
of original jurisdiction ("AOJ") decision on a claim for VA 
benefits.




Letters dated in June 2003, December 2005, and April 2006 RO 
letters fully provided notice of elements of the evidence 
required to substantiate claims for an increased disability 
rating for right femoral neck fracture; for service 
connection for cervical spine condition, for right foot 
condition, for bursitis, left thigh, and for lumbar fracture; 
and for secondary service connection for bursitis, right 
thigh.  Subsequent to the VA's advisement to the veteran of 
what evidence would substantiate these claims, the allocation 
of responsibility for obtaining such evidence, and advising 
the veteran that he should submit all relevant evidence, de 
novo review of the claims was accomplished in January 2004, 
and a Statement of the Case ("SOC") was issued.

The rating decision on appeal, the January 2004 SOC, and the 
February 2006 Supplemental Statement of the Case ("SSOC") 
provided the veteran with specific information as to why the 
claims were being denied and of the evidence that was 
lacking.  The January 2004 SOC supplied the veteran with the 
complete text of 38 C.F.R. § 3.159(b)(1), concerning the need 
for the veteran to provide any evidence pertaining to the 
claims.  The RO did not advise the veteran of the relevant DC 
for right femoral neck fracture, healing, nor provide a 
description of the rating formula for all possible schedular 
ratings in excess of 20 percent, after the veteran timely 
filed a Notice of Disagreement in September 2003, contesting 
the grant of the 20 percent rating right femoral neck 
fracture.  Rather, the RO did so in the January 2004 SOC.  
The veteran, however, was not thereby prejudiced because the 
veteran was specifically advised through the September 2003 
rating decision that in order to receive the next higher 
evaluation (30 percent) under the then applicable criteria, 
the evidence must show that she had malunion of the femur 
with marked knee or hip disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  The veteran had ample time to respond 
to the September 2003 rating decision and the January 2004 
SOC, so the timing of the January 2004 SOC did not compromise 
the essential fairness of the adjudication.  





In concluding that the notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal notice letter to the veteran.  However, what 
the law seeks to achieve is to give the veteran notice of the 
elements outlined above.  Once that has been done-
irrespective of whether it has been done by way of a single 
notice letter, or via more than one communication-the 
essential purposes of the law have been satisfied.  Here, the 
Board finds that, because each of the four content 
requirements of proper notice has been met, any error in not 
providing a single notice to the veteran covering all content 
requirements was harmless.  See, e.g., 38 C.F.R. § 20.1102 
(2005).

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A. 
§ 5103A (a), (b) and (c) (2002).  In particular, VA requested 
that the veteran either submit her available private medical 
records or authorize VA to obtain those records on her 
behalf.  The veteran submitted her private medical records.  
VA obtained the veteran's VA medical records up to January 
2006 and service medical records.  All of these records were 
reviewed by the RO.

In March 2006, the veteran indicated that she had no further 
evidence to submit in support of her claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  VA joints 
examinations were conducted in July 2003 and December 2005.  

The Board finds that VA has done everything reasonably 
possible to assist the veteran, the veteran has not 
identified any further evidence to support her claims, and 
the record is ready for appellate review.




Analyses of the Claims

Increased Rating Claim:  Residuals of Right Femoral Neck 
Fracture 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2005).  When a question arises as to which of 
two evaluations shall be assigned, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2004).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations that are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that an emphasis be 
placed upon the limitation of activity imposed by the 
disabling condition, and 38 C.F.R. § 4.2, which requires that 
medical reports be interpreted in light of the whole recorded 
history and that each disability must be considered from the 
point of view of the veteran working or seeking work.  These 
requirements for the evaluation of the complete medical 
history of the veteran's condition operate to protect 
veterans against an adverse decision based upon a single, 
incomplete or inaccurate report and to enable VA to make a 
more precise evaluation of the disability level and any 
changes in the condition.

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure an accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

A disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.  It has been held that with regard to 
musculoskeletal disorders rated upon limitation of motion of 
the affected part, functional loss, supported by adequate 
pathology and evidenced by visible behavior of the veteran 
undertaking the motion, is recognized as resulting in 
disability. DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45.

The residuals of the veteran's right femoral neck fracture is 
currently rated as 30 percent disabling under 38 C.F.R. § 
4.71a, DC 5255, with due consideration of the factors as 
stated in 38 C.F.R. §§ 4,40 and 4.45.  DeLuca, supra.  Under 
DC 5255, a 30 percent rating is warranted for malunion of the 
femur with marked knee or hip disability.  

The record indicates that the veteran injured her right hip 
while running during annual active military training in May 
2001.  She was diagnosed with fracture of the right hip and 
had closed reduction with hardware insertion.  At the July 
2003 VA examination, the veteran complained of constant, 
throbbing right hip pain which radiated to the right gluteus 
and gave her difficulty with performing household chores, 
ambulating, and sitting for prolonged periods of time.  She 
stated that she was unable to play sports or run and that she 
lost her balance when showering.  The veteran reported using 
crutches and thigh sleeves.  She denied any episodes of 
dislocation or recurrent subluxation

On physical examination, the VA examiner noted right hip 
flexion of 92 degrees, extension of 20 degrees, internal 
rotation of 9 degrees, and external rotation of 35 degrees.  
Pain was observed at flexion of 92 degrees, internal rotation 
of 9 degrees, and external rotation from 20 to 35 degrees.  
Range of motion of the right hip was additionally limited by 
pain on the greater trochanter and ischial tuberosity.

The VA examiner further observed an antalgic gait; tenderness 
to palpation at the ischial tuberosity, trochanter bursa, and 
greater trochanter areas; and a friction-type sensation when 
palpating the area with hip movement.  He further noted that 
the veteran was not using crutches and there was no joint 
ankylosis or constitutional signs of arthritis. 

The VA examiner diagnosed the veteran with right hip femoral 
neck fracture, status post-surgery with hardware in place, 
and with trochanteric bursitis and ischial bursitis secondary 
to hip fracture.  

At the December 2005 VA examination, the veteran complained 
of constant pain in her right hip which had worsened over 
time; increased pain when exposed to air conditioned 
temperatures; and stiffness, locking, and a grinding 
sensation in her right hip.  The veteran complained of 
decreased ambulation due to right hip pain and reported that 
on some occasions, she could not place weight on her right 
lower extremity due to pain in her right hip.  

Contrary to her earlier report, the veteran denied using 
crutches, corrective shoes, a cane, or a brace and denied any 
episodes of dislocation or recurrent subluxation.  She 
reported that she required assistance putting on jeans or 
shoes due to hip pain.

On physical examination, the VA examiner noted right hip 
flexion of 100 degrees, extension of 15 degrees, internal 
rotation of 20 degrees, and external rotation of 35 degrees.  
Pain was observed at flexion of 100 degrees, extension of 15 
degrees, internal rotation of 20 degrees, and external 
rotation of 35 degrees.  Range of motion of the right hip was 
additionally limited by pain in the right hip joint secondary 
to repetitive use during the examination, but not by fatigue, 
weakness, lack of endurance, or incoordination.  Functional 
limitations of the right hip were noted at 100 to 125 degrees 
of flexion, 15 to 30 degrees of extension, 20 to 40 degrees 
of internal rotation, and 35 to 60 degrees of external 
rotation.

The VA examiner further observed an antalgic gait; and 
tenderness to palpation at the right mid trochanter, the 
ischial tuberosity, and the trochanter bursa; but no use of 
assistive devices; no ankylosis; and no constitutional signs 
of arthritis.

The VA examiner diagnosed the veteran with right hip femoral 
neck fracture, status post-surgery with hardware in place, 
and with trochanteric bursitis and ischial bursitis secondary 
to hip fracture.

The objective findings of the two VA examinations are 
generally consistent as to the severity of the disorder.  In 
whole, they indicate that the veteran's disability is 
appropriately evaluated as 30 percent disabling accounting 
for functional limitation, pain, and the other criteria as 
set forth above.  The appeal will therefore be denied.  

The objective medical evidence of record shows antalgic gait, 
trochanteric bursitis, ischial bursitis, and some limitation 
of flexion.  See 38 C.F.R. § 4.71, Plate II (2002) (hip 
flexion from 0 to 125 degrees is considered normal).  These 
clinical signs are consistent with moderate hip disability, 
which is assigned a  20 percent disability evaluation.  There 
is no evidence of dislocation, recurrent subluxation, or a 
more severe limitation of flexion of the right hip indicative 
of a marked hip disability, which is evaluated as 30 percent 
disabling.  However, the Board is also required to consider 
additional functional loss due to flare-ups, pain, 
fatigability, incoordination, pain on movement, and weakness.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra.  With such 
functional loss, as well as due to pain, the disorder is 
tantamount to findings supportive of the presently assigned 
30 percent rating.  

There is no indication that the veteran has hip, flail joint 
(DC 5254) or ankylosis of the hip (DC 5250). 38 C.F.R. § 
4.71a, such that a higher rating may be assigned.


Service Connection Claims  

Service connection may be granted for a disability arising 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304, 3.306.  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  Pond v. West, 12 Vet. App. 341, 346 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

In order to establish service connection on a secondary 
basis, the evidence must show (1) that a current disability 
exists, and (2) that the current disability is proximately 
due to, or the result of, a service-connected disability.  38 
C.F.R. § 3.310(a).  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  Id.  See also Libertine v. Brown, 9 Vet. App. 
521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 187 
(1993).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim, or is in equal balance, 
the claim is allowed. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


Service connection for cervical spine condition

The veteran contends that she has a cervical spine, or neck, 
disorder that was incurred in or as a result of active 
service.  Having carefully considered the claim in light of 
the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
claim and the appeal will be denied.

The veteran's service medical records are devoid of any 
mention of any complaints, symptoms, or diagnoses of any such 
symptoms.  The veteran specifically denied during her August 
2001 separation examination that she had, or once had, 
recurrent back pain or any back injury.  

VA outpatient records show that in April 2003, the veteran 
complained of neck discomfort, and in July 2003, she 
complained of pain in the neck with sudden rotation.  The 
neck was examined in July 2003, and was found to have no 
abnormalities.  

Thus, the veteran had no in-service incident relevant to her 
current complaint of neck pain, and to the extent that the 
veteran reports current neck pain, such is not a disability 
under law.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 
285 (1999) ("pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted."); dismissed in part and vacated in part on other 
grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. 
Cir. 2001). Because the record contains no evidence of a 
current cervical spine condition, a grant of service 
connection for a cervical spine disorder is not appropriate.    
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992)  (holding 
that absent proof of a present disability, there can be no 
valid claim).  

Accordingly, the veteran's claim for entitlement to service 
connection for cervical spine condition is denied.


Service connection for right foot condition

The veteran contends that she has a right foot disorder that 
is the result of military service.  Having carefully 
considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

Service medical records reveal that in May 2001, the veteran 
complained of pain in her right foot of two weeks duration.  
On physical examination, although the veteran appeared to be 
in no acute distress, an antalgic gait, tenderness to 
palpation in the mid-tibia area, and edema were observed.  
She was treated with an anti-inflammatory agent but no 
diagnosis was made.

At a follow-up visit for her then current right femoral neck 
fracture in August 2001, the veteran again complained of 
right foot pain.  The medical provider observed substantial 
edema.  An x-ray revealed a healing third metatarsal (one of 
the long thin bones of the foot) fracture.  The veteran was 
given an anti-inflammatory agent, told to apply ice to her 
foot, and placed on a limited duty profile that minimized the 
veteran's motion.

Subsequent to August 2001, the record contains no objective 
medical evidence of the veteran seeking care post-service for 
a right foot condition at any time.  In particular, the 
veteran's separation physical examination is devoid of any 
mention of any complaints, symptoms, or diagnoses of right 
foot symptoms.
  
Because the record contains no evidence of a current right 
foot condition or continuity of symptoms for a right foot 
condition post-service, the preponderance of the evidence is 
against the claim and the appeal is denied.  Brammer, supra.  


Service connection for bursitis, left thigh

The veteran contends that she should be granted service 
connection for bursitis of the left thigh.  Having carefully 
considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

The veteran's service medical records are devoid of any 
mention of any complaints, symptoms, or diagnoses relative to 
the left thigh.  At the December 2005 VA examination, the 
veteran complained of pain in the left hip.  The VA examiner 
made no findings or diagnosis for the left hip.  However, a 
December 2005 VA  bilateral pelvis radiology report observed 
bilateral pelvic phleboliths (calcified clots) but found no 
significant degenerative joint disease at the coxo-femoral 
joints or other left thigh abnormality.  Thus, the record 
contains no evidence of current left hip bursitis.  

Thus, the record reflects no in-service event relative to the 
left hip, or current diagnosis of a left hip disorder related 
by competent medical evidence to any incident of military 
service.  Because the record contains no evidence of left hip 
bursitis, a grant of service connection is not appropriate 
and the claim is denied.  


Service connection for lumbar fracture

The veteran argues that she has a low back disorder that is 
the result of active military service.  Having carefully 
considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

The veteran's service medical records are devoid of any 
mention of any complaints, symptoms, or diagnoses of  low 
back pain.  As noted above, in her August 2001 separation 
physical examination, the veteran specifically denied then 
having, or ever having had, recurrent back pain or any back 
injury.  Clinical examination of her lumbar spine revealed 
normal findings.  

The veteran was noted to have pain in the lumbosacral area 
during an April 2003 VA examination, but this symptom was 
noted to be related to epigastric discomfort.  While the 
veteran has also been periodically treated for low back pain, 
no records reveal that she has been diagnosed with any low 
back disorder.  Thus, without a
without an underlying diagnosed or identifiable disorder, a 
grant of service connection is not appropriate.  Sanchez-
Benitez, supra.  





Separate Evaluation for bursitis, right thigh

The veteran requests service connection and a separate 
evaluation for right thigh bursitis, independent of the 
presently service-connected residuals of the right femoral 
neck fracture.  Having carefully considered the claim in 
light of the record and the applicable law, the Board is of 
the opinion that the preponderance of the evidence is against 
the claim and the appeal will be denied.

The law provides that service connection for distinct 
disabilities resulting from the same injury could be 
established so long as the symptomatology for one condition 
was not "duplicative of or overlapping with the 
symptomatology" of the other condition.  Esteban v. Brown, 6 
Vet. App. 259, 262 (1994).  However, in this determination, 
the policy against "pyramiding" of disability awards 
enumerated by 38 C.F.R. 4.14 must be considered. That is, the 
evaluation of the same disability under various diagnoses is 
to be avoided. 38 C.F.R. 4.14; see Fanning v. Brown, 4 Vet. 
App. 225 (1993).  

In this regard any disability involving the right hip due to 
the fracture of the right femoral neck is already included in 
the 30 percent rating in effect under DC 5255, which would 
necessarily involve inquiry into the criteria under the cited 
diagnostic code. Therefore, the issue before the Board is 
ascertaining the degree of right hip disability associated 
with the fracture of the right femur, which has been 
addressed above.  A separate evaluation for bursitis, right 
thigh, would be duplicative of symptoms related to the 
veteran's right hip disability and is therefore denied.


ORDER

Service connection for cervical spine condition is denied.

Service connection for right foot condition is denied.

Service connection for bursitis, left thigh, is denied.

Service connection for lumbar fracture is denied.

Separate evaluation for bursitis, right thigh as secondary to 
service-connected right femoral neck fracture is denied.


REMAND

As noted above, the veteran is seeking service connection for 
a depressive disorder.  The record indicates that service 
connection for a generalized nervous disorder was denied by 
rating decision dated in September 2002 and not appealed.  
Thus, the veteran is required to submit new and material 
evidence to reopen the claim.  Because the veteran has not 
been apprised of this requirement, and the Board may not 
undertake review of the merits of the claim without the 
receipt of such new and material evidence, the appeal is 
REMANDED for the following actions:  

1.  The RO will advise the veteran and 
through her representative of what 
evidence would substantiate her petition 
to reopen the claim of service connection 
for a nervous disorder, last denied by 
rating decision dated in September 2002 
and not appealed.  Such notification will 
be in accordance with those provisions of 
the Veterans Claims Assistance Act (VCAA) 
of 2000, now codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, and Kent 
v. Nicholson, No. 04-181 (U.S. Vet. App. 
March 31, 2006) (Holding that when a 
claimant seeks to reopen a previously 
denied claim, VA must examine the bases 
for the denial in the prior decision and 
advise the claimant what evidence would 
be necessary to substantiate the element 
or elements require to establish service 
connection that were found insufficient 
in the previous denial).  The veteran 
will be accorded a reasonable time for 
response.

2.  The RO should take such additional 
development action as it deems proper 
with respect to the claims, including the 
conduct of any other appropriate VA 
examinations, and follow any applicable 
regulations and directives implementing 
the provisions of the VCAA as to 
development, if warranted.  Following 
such development, the RO should review 
and readjudicate the claim.  If any such 
action does not resolve the claims, the 
RO shall issue the veteran a Supplemental 
Statement of the Case.  Thereafter, the 
case should be returned to the Board, if 
in order.
  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).





____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


